Citation Nr: 0843625	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to September 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claim of entitlement to service connection for a lung 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that a lung disorder is related to the veteran's active 
military service.

2.  The competent evidence of record does not demonstrate 
that a heart disorder is related to the veteran's active 
military service or that it manifested to a compensable 
degree within one year of service.

3.  The competent evidence of record does not demonstrate 
that hypertension is related to the veteran's active military 
service or that it that it manifested to a compensable degree 
within one year of service.





CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107  
(West 2002); 38 C.F.R. § 3.303 (2008). 

2.  A heart disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a heart disorder and hypertension, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claims, a February 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because he was so notified in a March 2006 letter that was 
followed by a May 2008 supplemental statement of the case.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The veteran's service treatment records, VA examination 
report, VA medical treatment records, and private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of cardiovascular disease or 
hypertension, service connection is granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In an October 1970 service entrance report of medical 
history, the veteran reported no heart or lung problems.  In 
an October 1970 service entrance report of medical 
examination, there were no heart or lung problems found.  

In a June 1973 service separation report of medical history, 
the veteran reported shortness of breath and heart trouble.  
The examiner noted on this report that the veteran had 
shortness of breath on running the half mile and that a heart 
murmur was noted in January 1973.  However, in a June 1973 
service separation report of medical examination, there were 
no heart or lung problems found.

In an August 1973 service treatment record, the veteran 
reported that there was no change in his medical disorder 
since his last separation examination.  

Subsequent to service discharge, a December 1976 VA medical 
record shows that the veteran was treated for pneumonia.  An 
electrocardiogram (EKG) was essentially normal.  

In another December 1976 VA medical record, a heart murmur 
was not found; however, there was tachycardia.  The diagnosis 
was pneumonia.

In an October 2001 private medical record, the veteran 
reported two episodes of rapid heartbeat in the prior four to 
five months.  These episodes were associated with a bad taste 
in the mouth, rapid heartbeat, and weakness; and lasted one 
to two hours.  Upon examination, there was no murmur, rub, or 
gallop.  The diagnosis was Dupuytren's contracture [a hand 
disorder], gastroesophageal reflux, and unusual symptoms in 
the chest; one chest x-ray showed a 5 mm. nodule in left 
upper lobe.

In a November 2001 private medical record, the veteran 
reported no shortness of breath or palpitations.  The 
examiner noted that a cardiac workup was normal.  In another 
November 2001 private medical record, there was S1, S2 with 
regular rate, rhythm, and no murmurs.  

In a November 2001 private EKG report, the veteran reported 
no previous history of cardiac problems and specifically 
denied a history of known cardiac murmur, rheumatic fever, or 
cardiac arrhythmias.  Upon examination, there were no 
definite murmurs, lifts, or clicks.  The diagnosis was 
atypical chest discomfort which was noted as probably 
musculoskeletal in origin; no evidence of myocardial ischemia 
on maximum treadmill testing; history of indigestion and 
probably reflux esophagitis, well-controlled on Prilosec.  

In another November 2001 private medical record, a treadmill 
EKG report was negative, with a functional Class I exercise 
capacity.  The EKG was functionally negative with the absence 
of chest discomfort with exercise or recovery, with minimally 
hypertensive blood pressure response to exercise with peak 
blood pressure immediately after exercise of 220/110.

In a February 2002 private medical record, there was S1, S2 
with regular rate, and rhythm and no murmurs.

In a March 2002 private medical record, there was S1, S2 with 
regular rate, and rhythm and no murmurs.

In a February 2005 private physician letter, the physician 
stated that the veteran experienced episodes of paroxysmal 
atrial tachycardia in the prior three years.  The physician 
stated that the veteran was noted to have a heart murmur at 
the time of his discharge from the service.  The physician 
stated that upon examination, the veteran had an intermittent 
murmur and opined that it was as likely as not that the 
veteran's cardiac arrhythmia is being caused by his heart 
murmur.

In a March 2005 VA heart examination, the veteran reported 
that there was no history of cardiac disease, chest pain, 
shortness of breath, or dyspnea on exertion.  He reported hat 
twice each year in the past several years he experienced 
episodes of rapid heartbeat which always occurred when he had 
symptoms of gastric reflux.  He reported that the episodes 
lasted from a few minutes to several hours.  Upon evaluation 
of the veteran's claims file, the examiner noted that there 
was hypertension, but no evidence of any cardiac arrhythmia, 
with a negative 2001 stress test.  Upon examination, there 
were no murmurs or evidence of any tachycardia.  The 
diagnosis was hypertension with no evidence of heart disease 
or cardiac murmur.  The examiner further stated that there 
was no evidence of any cardiac arrhythmia, to include in the 
past.  The examiner stated that the sole mention of a heart 
murmur within the veteran's medical history had not been 
duplicated and was "vague documentation."  The examiner 
further opined that if the veteran had a heart murmur, it was 
more likely than not "functional" thereby indicating no 
organic heart disease.  The examiner opined that there was no 
organic heart disease.  

At the October 2008 Board hearing, the veteran testified that 
while in service when he ran the half mile, his heart would 
start to beat fast.  He also testified that he could not 
breathe and experienced pressure in his head at those times.  
He testified that he experienced these symptoms with exertion 
beginning about halfway through his service period and 
especially when he served overseas.  The veteran stated that 
he never experienced these symptoms prior to the service.  He 
reported that he sought treatment during service and was told 
by the doctors to abstain from the activities that caused the 
symptoms.  He further testified that his symptoms were only 
induced by exercise.  He stated that he sought treatment at a 
VA Medical Center after service for the same symptoms he 
experienced in service and was diagnosed with an irregular 
heartbeat.  

Lung disorder

The evidence of record does not support a finding of service 
connection for a lung disorder.  There is a currently 
diagnosed lung disorder.  38 C.F.R. § 3.385; Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Additionally, there is a service 
treatment record notation of a shortness of breath on running 
the half mile.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  However, there is no 
medical evidence of a nexus between the veteran's current 
lung disorder and his military service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  At the October 2008 
Board hearing, the veteran testified that a lung specialist 
told him that there was a possibility that shortness of 
breath was related to inservice metal dust exposure; however, 
there is no medical evidence of record to support this claim.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995) (holding that 
the connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable); see also Marciniak v. Brown, 10 
Vet.App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 
(1996).  

The RO did not provide the veteran with an examination to 
determine the etiology of his current lung disorder.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding that a VA 
medical examination was required to adjudicate a claim for 
service connection where there was a current disability, the 
Board found credible evidence of an inservice injury, and 
when the lay or medical evidence indicated that the veteran's 
disability, or symptoms of disability may be related to his 
military service.  The medical opinions of record noted that 
the current disability could have been caused by the 
inservice injury, and the Board found that the veteran's lay 
testimony regarding continuity of symptomatology was 
credible).  A March 2004 private medical record demonstrated 
competent medical evidence of a current left upper lobe 
nodule.  In service treatment records from June 1973, the 
veteran reported shortness of breath and the examiner noted 
shortness of breath on running the half mile; however, there 
is no evidence of record which indicates that the claimed 
disorder may be associated with the veteran's military 
service.  Additionally, the veteran testified at the October 
2008 hearing that he experienced shortness of breath; 
however, the veteran reported no history of shortness of 
breath or dyspnea on exertion in the March 2005 VA heart 
examination.  Other than the veteran's treatment for 
pneumonia in December 1976 and January 1977, the competent 
medical evidence of record fails to indicate shortness of 
breath.  A lung disorder was not diagnosed until at least 
October 2001, over 28 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran asserted that his lung 
disorder was due to active military service, his testimony is 
not competent to establish a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).  Accordingly, service 
connection for a lung disorder is not warranted.

Heart disorder

The evidence of record does not support a finding of service 
connection for a heart disorder.  According to the February 
2005 private physician letter, there are currently diagnosed 
episodes of paroxysmal atrial tachycardia.  38 C.F.R. 
§ 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Additionally, there is a service treatment record notation of 
a heart murmur.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  However, there is no 
medical evidence of a nexus between the veteran's current 
paroxysmal atrial tachycardia episodes and his military 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Additionally, a heart disorder did not manifest 
to a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.

The Board finds the March 2005 VA heart examination, which 
concluded that there was no murmur or evidence of 
tachycardia, heart disease, or cardiac arrhythmia, to be 
highly probative because the VA examiner obtained a detailed 
history from the veteran, conducted a thorough examination of 
the veteran, and reviewed the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The examiner also 
provided a detailed rationale for his opinion, to include an 
explanation that if the veteran had a heart murmur, it more 
likely than not was "functional" thus indicating no organic 
heart disease.  The February 2005 private physician's opinion 
included no rationale or details regarding an intermittent 
murmur.  See Prejean, 13 Vet. App. 448-9.  The Board finds 
that the March 2005 VA heart examination was much more 
definitive and therefore, of higher probative value than the 
February 2005 private physician's opinion.  

The veteran's statements are not competent evidence to 
establish a medical opinion that the symptoms he experienced 
in service are medically related to his current diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion).  
Accordingly, service connection is not warranted for a heart 
disorder.

Hypertension

The evidence of record does not support a finding of service 
connection for hypertension.  There is currently diagnosed 
hypertension.  38 C.F.R. § 3.385; Degmetich, 104 F.3d at 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
However, there is no medical evidence of hypertension in 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Hypertension did not manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309.  Additionally, there is no medical 
evidence of a nexus between the veteran's current 
hypertension and his military service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Accordingly, service 
connection is not warranted for hypertension.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, as a heart disorder 
and hypertension related to the veteran's military service 
have not been shown by the competent medical evidence of 
record, the preponderance of the evidence is against the 
veteran's claims and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


